246 S.W.2d 197 (1952)
REID
v.
STATE.
No. 25624.
Court of Criminal Appeals of Texas.
January 9, 1952.
Rehearing Denied February 27, 1952.
Charlie T. Davis, Dallas, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
DAVIDSON, Commissioner.
Upon his plea of guilty to the charge of driving an automobile upon a public highway while intoxicated, appellant was assessed punishment at 730 days in jail.
No bills of exception accompany the record.
If we understand appellant's contention, it is that the penalty assessed under the facts is unconscionable and constitutes cruel and unusual punishment.
While it is true that our Constitution prohibits the infliction of "cruel or unusual punishment", Art. 1, Sec. 13, so long as the punishment assessed is within the limits prescribed by a valid law it is not cruel or unusual within the meaning of the Constitution. Authorities attesting the rule will be found in Vernon's Ann.Constitution, Art. 1, Sec. 13, Note 5. Stroud v. State, 145 Tex.Cr.R. 264, 167 S.W.2d 526.
The maximum jail sentence authorized to be imposed for the offense charged is two years. Art. 802, Vernon's P.C. The penalty inflicted appears not to exceed that maximum.
The judgment is affirmed.
Opinion approved by the Court.